DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Izatt is cited in this Office Action as prior art disclosing a metal sequestering material comprising a silica gel support, a linker bound to the support, and a metal binding ligand bound to the linker.  The Office also notes that Bruening cited in this Office Action also discloses metal sequestering material comprising a silica gel support, a linker bound to the support, and a metal binding ligand bound to the linker.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al (A Rapid and Simple Cleanup Procedure for Metathesis Reactions, Organic Letters, 2007, 9(7), 1203-1206 submitted in the IDS filed 3/29/2016) and in further view of Izatt et al (“Removal and Separation of Metal Ions from Aqueous Solutions Using a Silica-Gel-Bonded Macrocycle System.” Anal. Chem. 1988, 60, 1825-1826).
	Galan discloses a method for removing a transition metal (ruthenium which is a group 8 element) from a reaction mixture comprising:
a) providing a reaction mixture of a transition metal-catalyzed reaction mixture;
b) contacting a metal sequestering material with the reaction mixture; the metal sequestering agent comprising an isocyanide ligand;
c) separating the metal sequestering material after the separation (see Page 1205, Table 1 and Page 1204, Last Paragraph to Page 1205, First Paragraph).
Regarding the concentration of the transition metal less than 100 ppm, Galan discloses a method where the concentration of the transition metals in the reaction 
The process of Claim 1 differs from Galan where the metal sequestering material comprises a support material and a linker attaching the isocyanide ligand to the support material.
	Izatt discloses a system for removal and separation of unwanted metal ions comprising a silica gel and a hydrocarbon-type linkage (i.e. linker) attaching a macrocycle to the silica gel (See Page 1825, ¶1).  Izatt further discloses that the systems are capable of selective and quantitative removal of cations from aqueous solutions and can be operated indefinitely without the loss of the macrocycles (see Page 1825, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as disclosed by Galan where the isocyanide is immobilized to a silica gel with a linker, as disclosed in Izatt, since the operation can be performed with selectivity, at quantity, and indefinitely as suggested by Izatt.
	Regarding Claim 2, Galan discloses ruthenium. 
	Regarding Claim 3, Izatt discloses a method that removes unwanted metal cations from solutions including Hg (See Page 1825, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for removing transition metals from a solution by functionalized silica gel, as suggested by Galan and Izatt, where the method removes Hg as disclosed by Izatt since it is known as an unwanted metal in solutions. 
	Regarding Claim 4, Galan disclose isocyanide ligands that bind to the metal.

	Regarding Claim 8, Galan discloses a method where transition metals have at least one coordinated ligand in the reaction mixture prior to contacting (see Page 1204, Scheme 2).
	Regarding Claim 9, Galan discloses a method where the ruthenium reacted with the isocyanide is removable (see Page 1203, Scheme 1).  Izatt discloses a method where metals are stripped from the macrocycle (see Page 1825, Col 1, ¶3, Ln 16).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to remove the scavenging material bound with the target from the products to obtain the purified product and recover expensive metals.
Regarding Claim 10, Izatt discloses the functionalized silica gel where the macrocycles are loaded at 10 wt% (see Page 1825, Col 1, ¶3, Ln 2).  Izatt further discloses that the maximum amount of aqueous solution that can be passed through the column before cation-binding capacity is reached can be calculated on the basis of K value and concentration of the cations vs the number of moles of 
	Regarding Claims 13-14, Galan discloses a method where contacting occurs for 0.5 hours (see Page 1205, Table 1).
	Regarding Claims 15-16, Galan discloses a method where contacting occurs at room temperature (see Page 1205, Table 1).
	Regarding Claim 17, Galan discloses a method where contacting occurs at reflux where the removal of Ru is better than at room temperature at the same concentrations of isocyanide (compare Page 1206, Table 2-1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as disclosed by Galan and Izatt, where the temperature for contacting is increased to any range including greater than 100°C, to improve the metal removal.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan and Izatt, as applied to Claim 1, and in further view of Dragisich (US 5,286,464).

	Regarding Claim 5, as applied above, Galan discloses a method reducing the metal concentration to 60 ppm.  Izatt discloses a method where the concentration after separation is below the detection limits (see Page 1826, Col 1, Ln 2).
Galan and Izatt do not specifically disclose a method where the concentration of transition metal is reduced to less than 10 ppm.
Dragisich discloses a method for selective removal of lead and cadmium ions using a silica gel ion exchange resin that has a modified surface having a surface area of at least 100 m2/g and at least 10% of the surface modified (See Col 1, Ln 43-55).  Dragisich discloses metal separation to meet environmental regulations and to take advantage of the potential value of the metals (see Col 1, Ln 11-19).   Dragisich further discloses a method where the concentration of the metals is reduced to less than 10 ppm until breakthrough (see Figure 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the 
	Regarding Claim 11, Galan and Izatt do not disclose a support that has a specific surface area from 500 m2/g to 600 m2/g.
	Dragisich discloses a method for selective removal of lead and cadmium ions using a silica gel ion exchange resin that has a modified surface having a surface area of at least 100 m2/g and at least 10% of the surface modified (See Col 1, Ln 43-55).  Dragisich further suggests that the surface area of the silica gel is preferably in excess of 500m2/g (see Col 2, Ln 3 and Claim 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for metal extraction on a functionalized silica gel as disclosed by Galan and Izatt where the specific surface area of the silica gel is any range overlapping with 500 m2/g or greater including the claimed range as disclosed by Dragisich since high surface area silica gel would increase the complexing sites and to improve metal recovery in functionalized silica gel.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan and Izatt, as applied to Claim 1, and in further view of Bruening (WO-01/23067).
As applied to Claim 1, Galan and Izatt disclose a method for removing transition metals or transition metal complexes from a reaction mixture comprising providing a reaction mixture of a metal-catalyzed reaction, the reaction mixture 
Regarding Claim 12, Galan and Izatt do not discloses an organic solid support selected from polyolefins, functionalized polystyrenes, functionalized acrylamides, functionalized polyethylenes, poly(vinyl)alcohols, poly(ethylene glycol)-linked polystyrenes and copolymers thereof.
	Bruening discloses method for removing metal from solutions comprising contacting with a polyamide ligand covalently bonded or tethered to a solid support through a hydrophilic spacer (see Abstract and Page 6, Ln 27 to Page 7, Ln 15).  Bruening further discloses that the solid support may be selected from the group consisting of silica, silica gel, silicates, zirconia, titania, alumina, nickel oxide, glass beads, phenolic resins, polystyrenes and polyacrylates, and other organic supports (see Page 7, LN 2-8).  
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Galan and Izatt where the support for the isocyanide is a polystyrene solid support since Bruening discloses that polystyrene is a equivalents for silica gel as a solid support for ligands tethered to linkers in a method for selectively binding metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/18/2021